
	

113 HR 183 IH: Veterans Dog Training Therapy Act
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 183
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Grimm (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program on dog training therapy.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Dog Training Therapy
			 Act.
		2.Department of
			 Veterans Affairs pilot program on dog training therapy
			(a)In
			 generalCommencing not later
			 than 120 days after the date of the enactment of the Act, the Secretary of
			 Veterans Affairs shall carry out a pilot program for the purpose of assessing
			 the effectiveness of addressing post-deployment mental health and
			 post-traumatic stress disorder symptoms through a therapeutic medium of
			 training service dogs for veterans with disabilities.
			(b)Duration of
			 pilot programThe pilot program required by subsection (a) shall
			 be carried out at least three and not more than five Department of Veterans
			 Affairs medical centers during the five-year period beginning on the date of
			 the commencement of the pilot program.
			(c)Locations of
			 pilot programIn selecting medical centers for the pilot program
			 required under subsection (a), the Secretary shall ensure that each medical
			 center selected provides a training area for educating veterans with mental
			 health conditions in the art and science of service dog training and handling.
			 Such training area shall—
				(1)include a
			 dedicated space that is suitable for grooming and training dogs indoors;
				(2)be wheelchair
			 accessible;
				(3)include classroom
			 or lecture space;
				(4)include office
			 space for staff;
				(5)include a suitable
			 space for storing training equipment;
				(6)provide for
			 periodic use of other training areas for training the dogs with wheelchairs and
			 conducting other exercises;
				(7)include outdoor
			 exercise and toileting space for dogs; and
				(8)provide
			 transportation for weekly field trips to train dogs in other
			 environments.
				(d)Design of pilot
			 programIn carrying out the pilot program under this section, the
			 Secretary shall—
				(1)administer the
			 program through the Recreation Therapy Service of the Department of Veterans
			 Affairs under the direction of a certified recreational therapist with
			 sufficient administrative experience to oversee all pilot program sites;
				(2)establish, for
			 purposes of overseeing the training of dogs at medical centers selected for the
			 pilot program, a director of service dog training with a background working in
			 social services, experience in teaching others to train service dogs in a
			 vocational setting, and at least one year of experience working with veterans
			 or active duty service members with post-traumatic stress disorder in a
			 clinical setting;
				(3)ensure that each
			 pilot program site has certified service dog training instructors;
				(4)ensure that in selecting assistance dogs
			 for use in the program, dogs residing in animal shelters or foster homes are
			 looked at as an option, if appropriate, and ensure that all dogs used in the
			 program have adequate temperament and health clearances;
				(5)ensure that each service dog in training
			 participating in the pilot program is taught all essential commands pertaining
			 to service dog skills;
				(6)ensure that each service dog in training
			 lives at the pilot program site or a volunteer foster home in the vicinity of
			 such site while receiving training;
				(7)ensure that the
			 pilot program involves both lecture of service dog training methodologies and
			 practical hands-on training and grooming of service dogs; and
				(8)ensure that the pilot program is designed
			 to—
					(A)maximize the
			 therapeutic benefits to veterans participating in the program; and
					(B)provide
			 well-trained service dogs to veterans with disabilities.
					(e)Veteran
			 eligibilityA veteran with
			 post-traumatic stress disorder or other post-deployment mental health condition
			 may volunteer to participate in the pilot program under subsection (a) if the
			 Secretary determines that there are adequate program resources available for
			 such veteran at the pilot program site. Veterans may participate in the pilot
			 program in conjunction with the compensated work therapy program of the
			 Department of Veterans Affairs.
			(f)Hiring
			 preferenceIn hiring service dog training instructors under the
			 pilot program under subsection (a), the Secretary shall give a preference to
			 veterans who have successfully graduated from post-traumatic stress disorder or
			 other residential treatment programs and who have received adequate
			 certification in service dog training.
			(g)Collection of
			 dataThe Secretary shall collect data on the pilot program
			 required under subsection (a) to determine how effective the program is for the
			 veterans participating in the program. Such data shall include data to
			 determine how effectively the program assists veterans in—
				(1)reducing stigma associated with
			 post-traumatic stress disorder or other post-deployment mental health
			 condition;
				(2)improving
			 emotional regulation;
				(3)improving
			 patience;
				(4)instilling or
			 re-establishing a sense of purpose;
				(5)providing an
			 opportunity to help fellow veterans;
				(6)reintegrating into
			 the community;
				(7)exposing the dog
			 to new environments and in doing so, helping the veteran reduce social
			 isolation and withdrawal;
				(8)building
			 relationship skills, including parenting skills;
				(9)relaxing the
			 hyper-vigilant survival state;
				(10)improving sleep
			 patterns; and
				(11)enabling veterans
			 to decrease the use of pain medication.
				(h)Reports to
			 CongressNot later than one year after the date of the
			 commencement of the pilot program under subsection (a), and each year
			 thereafter for the duration of the pilot program, the Secretary shall submit to
			 Congress a report on the pilot program. Each such report shall include—
				(1)the number of
			 veterans participating in the pilot program;
				(2)a
			 description of the services carried out by the Secretary under the pilot
			 program;
				(3)the effects that
			 participating in the pilot program has on the following—
					(A)symptoms of
			 post-traumatic stress disorder and post-deployment adjustment difficulties,
			 including depression, maintenance of sobriety, suicidal ideations, and
			 homelessness;
					(B)potentially
			 relevant physiological markers that possibly relate to the interactions with
			 the service dogs;
					(C)family
			 dynamics;
					(D)insomnia and pain
			 management; and
					(E)overall
			 well-being; and
					(4)the
			 recommendations of the Secretary with respect to the extension or expansion of
			 the pilot program.
				(i)DefinitionFor
			 the purposes of this section, the term service dog training
			 instructor means an instructor who provides the direct training of
			 veterans with post-traumatic stress disorder and other post-deployment issues
			 in the art and science of service dog training and handling.
			
